Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Carlos et al., US2019/0047955 A1, (which claims the benefit of U.S. Provisional Application No. 62/194,725, filed July 20, 2015).  Carlos discloses a process for the preparation of pimavanserin base in which a mixture of N-(4-isobutyloxybenzyl)carbamate (carbamate) and N-(4-isobutyloxybenzyl)isocyanate (isocyanate) is reacted with N-[(4-fluorophenyl)methyl]-1-methylpiperidin-4-amine to form pimavanserin.  The difference between the prior art and present invention is that the prior art does teach the conversion of the carbamate to the isocyanate in the presence of an organic base and an organic acid or anhydride of said acid in an organic solvent prior to the addition of N-[(4-fluorophenyl)methyl]-1-methylpiperidin-4-amine resulting in pimavanserin.  There is no teaching or suggestion to modify the prior art process to arrive at the present process with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625